Citation Nr: 0124695	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase an automobile and/or adaptive 
equipment or conveyance.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from August 1977 to 
August 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Nashville, Tennessee, 
presently has jurisdiction over this case.

In June 2001, the appellant and her spouse appeared at a 
hearing before the undersigned Member of the Board, at which 
time they testified with respect to the issue listed on the 
title page.  A transcript of that hearing has been associated 
with the record on appeal.


FINDING OF FACT

The appellant does not have loss of use of the hands, 
permanent impairment of vision of both eyes, and a 
preponderance of the relevant evidence shows that the 
remaining function in her service-connected right leg is 
greater than that which would be served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other adaptive equipment or conveyance have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA may provide, or assist in providing, an "eligible 
person" with an automobile, or other conveyance, as well as 
any necessary automotive adaptive equipment.  38 U.S.C.A. 
§ 3902(a), (b) (West 1991).

A veteran is considered an "eligible person" if he or she 
is entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.

38 C.F.R. § 3.808 (2001).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he or she is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
veteran's licensure and safe operation of a vehicle.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. §§ 3.808(b)(1)(iv), 17.156.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, or shortening of the lower extremity of 31/2 
inches or more.  Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.

No allegations with regard to blindness have been made, nor 
does the evidence demonstrate blindness in either eye.  With 
respect to the "loss of use" of the hands, it has not been 
contended or shown by the medical evidence that there is loss 
of use of a hand due to a service-connected disability.  
There also is no evidence of any service-connected ankylosis 
of the knees or hips.

It is undisputed that the appellant has not actually lost her 
right leg, which is service connected at the 10 percent 
rating level for right lower extremity weakness.  The 
question is whether she has suffered permanent loss of use of 
the right leg, and in this regard, the Board finds that a 
preponderance of the relevant and probative evidence is 
against her claim on the basis that she has not lost all use 
of the right leg such that no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election with use of a 
suitable prosthetic appliance.

The evidence which tends to favor the appellant's claim 
includes the report of a "Functional Mobility Evaluation" 
conducted by an occupational therapist in August 2000 and a 
statement dated July 20, 2000, from a VA registered nurse who 
has seen the appellant on multiple occasions at the 
Chattanooga VA Outpatient Clinic.  In summary, the 
occupational therapist concluded that the appellant needed a 
lift device because she was "essentially non-ambulatory 
except for about 4-8 steps" due to right foot drop, while 
the VA nurse indicated that the appellant required the use of 
an electric mobility device due to multiple physical 
disorders (fibromyalgia, bilateral carpal tunnel syndrome, 
degenerative joint disease and osteoporosis of the lumbar 
spine) and depression caused by all her physical problems, 
and as a result, needed a lift device for her van.

However, the relevant VA clinical in/outpatient and medical 
examination reports of record do not support a finding that 
she has lost all use of her right leg to the extent that 
under the eligibility criteria at issue, she has no effective 
function other than would be equally well served by an 
amputation stump at the site of election with use of a 
suitable prosthetic appliance.  Specifically, the report of 
the VA peripheral nerves examination conducted in September 
1998 indicated that she had no significant neuropathy 
involving her right leg, and therefore, her apparent 
inability to use her right leg was more likely due to psycho-
emotional factors brought on by her depression related to her 
physical problems.  In addition, review of the claims file 
shows an entry in a VA discharge summary report which 
indicated that she displayed no right-sided leg weakness 
during a treadmill test conducted on October 28, 1997.  
Moreover, a report dated in September 1997 indicated that she 
was able to walk 500 feet during a physical therapy session.  
Additional VA hospital and outpatient reports dated through 
1998 also noted her reported history of "dead leg" and 
"foot drop" on her right side, but with the accompanying 
notations that clinical work-up and testing done in the past 
did not verify that she had lost use of her right leg.  
Further, the evidence shows that following a VA spine 
examination in September 1997, which showed decreased motor 
strength in the appellant's right leg with a foot drop, 
additional diagnostic testing to verify this finding was 
accomplished, the results of which were summarized in the 
report of a VA general medical examination conducted in 
October 1997; in that report, the examiner pointed to an EMG 
study completed in October 1997, which was normal and did not 
include positive findings for foot drop or drag on the right 
side.  Based on these results together with a physical 
examination of the appellant in October 1997, the examiner 
opined that, "the veteran does not have foot drop."
In view of the above, the Board finds that while the 
appellant has limited use of her right leg, as demonstrated 
by her service-connected disability rated 10 percent 
disabling, it is simply not shown by the evidence that, under 
the definitions of loss of use cited above, she has permanent 
loss of use of the right leg.  For these reasons, the Board 
cannot conclude that she would be equally well served if she 
had an amputation and a suitable prosthetic appliance.  In 
weighing the evidence discussed above, the Board accords 
greater probative value to the VA medical examination and 
clinical test results discussed above compared to the 
recently submitted opinions/assessments of the VA nurse and 
an occupational therapist.  Given these findings, a 
preponderance of the evidence is against the appellant's 
claim.

The appellant's contentions and hearing testimony of June 
2001 have been carefully and compassionately considered, but 
without competent clinical or historical corroboration or 
evidence of having expertise to offer competent medical 
opinion, her contentions are considered to be of insufficient 
probative value to serve as a basis for a grant of a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
claim that would give rise to a reasonable doubt, which could 
be resolved in the appellant's favor.  38 C.F.R. § 3.102 
(2001).

With respect to the above, the Board is satisfied that all 
relevant facts pertinent to the claim on appeal have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000), and applicable VA regulations 
published in August 2000.  See 66 Fed. Reg. 45,620 (Aug. 26, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  Regarding the "duty to notify," the Board 
finds that the RO's development/notice letters, rating 
decision and statement/supplemental statements of the case 
furnished to the appellant and her representative in 
connection with this appeal provided sufficient notice of the 
kind of information she would need to substantiate her claim.  

Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations to determine whether she actually has loss of 
use of her right leg for purposes of the benefits sought and 
development efforts have been completed to the extent 
possible to obtain relevant VA medical records and/or provide 
her the opportunity to either submit or authorize VA to 
obtain private medical records.  It is not shown by the 
record on appeal that there exists any additional evidence 
that if obtained, would substantiate her claim.  Further, the 
RO has adjudicated the claim on the merits under the benefit-
of-the-doubt standard of review.  Accordingly, the Board 
concludes that the appellant was not prejudiced by a 
disposition of her appeal at this time.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase an automobile and/or adaptive 
equipment or conveyance is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

